Exhibit 5 LUSE GORMAN, PC ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com June 14, 2016 Board of Directors Sugar Creek Financial Corp. 28 West Broadway Trenton, Illinois 62293 Re: Sugar Creek Financial Corp. - Registration Statement on Form S-8 Members of the Board of Directors: You have requested the opinion of this firm as to certain matters in connection with the registration of 21,400shares of common stock, par value $0.01 per share (the “Shares”), of Sugar Creek Financial Corp. (the “Company”) to be issued pursuant to the Sugar Creek Financial Corp. 2015 Restricted Stock Plan (the “Equity Plan”). In rendering the opinion expressed herein, we have reviewed the Articles of Incorporation of the Company, the Equity Plan,the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as certain corporate records and documents of the Company andapplicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered.The opinion expressed below is limited to the laws of the State of Maryland. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Shares, when issued in accordance with the terms and conditions of the Equity Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and shall not be used for any other purpose or relied upon by any other person without the express prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman, PC LUSE GORMAN, PC
